Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                              CASE NO.:

  VIVIAN BORMEY,

         Plaintiff,
  v.

  U.S. COMMITTEE FOR REFUGEES
  AND IMMIGRANTS, INC.,
  a Foreign Not For Profit Corporation,

        Defendant.
  ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, VIVIAN BORMEY (“Ms. Bormey” or “Plaintiff”) files this Complaint against

  Defendant, U.S. COMMITTEE FOR REFUGEES AND IMMIGRANTS, INC., (“USCRI” or

  “Defendant”), and states as follows:

                                          INTRODUCTION

         1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

  amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with Disabilities Act, 42 U.S.C. §

  12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

  from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

  equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

  reasonable attorneys’ fees and costs.
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 14




                       JURISDICTION, VENUE AND FMLA COVERAGE

         2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

  the FMLA, and has the authority to grant declaratory relief under the FMLA and pursuant to 28

  U.S.C. § 2201, et seq.

         3.      This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28 U.S.C. §

  1331, as they arise under 42 U.S.C. § 12101, et seq.

         4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA claims, as they

  arise out of the same operative facts and circumstances as her FMLA/ADA claims.

         5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

         6.      Plaintiff worked for Defendant in Palm Beach County, Florida, and this venue is

  therefore proper.

         7.      Defendant is a foreign corporation that is registered to do business in the State of

  Florida and conducts business in Palm Beach County, Florida, and is therefore within the

  jurisdiction of the Court.

         8.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

  because it was engaged in commerce or in an industry affecting commerce that employed 50 or

  more employees within 75 miles of where Plaintiff worked, for each working day during each of

  20 or more calendar workweeks, prior to seeking leave under the FMLA.

         9.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

  FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

  FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

  and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

  exercise her rights to FMLA leave.




                                                  2
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 14




          10.     Plaintiff is a disabled female. At all times material, Plaintiff was protected during

  her employment with Defendant by the FCRA and ADA because:

                  a.      Plaintiff was a disabled or “perceived as disabled” employee who suffered

                  discrimination and harassment because of her disability or “perceived disability” by

                  Defendant; and

                  b.      Plaintiff was retaliated against and suffered adverse employment action and

                  was subjected to an increasingly hostile work environment as a result of her disability

                  or “perceived disability.”

          11.     Defendant was at all times an “employer” as envisioned by the ADA as well as the

  FCRA.

                                     CONDITIONS PRECEDENT

          12.     On or around June 23, 2020, Plaintiff dual-filed a Charge of Discrimination with

  the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission on

  Human Relations (“FCHR”) alleging disability discrimination and retaliation against Defendant.

          13.     More than 180 days have passed since the filing of the Charge of Discrimination.

          14.     On May 17, 2021, Plaintiff received the EEOC’s Notice of Right to Sue against

  Defendant, giving Plaintiff the right to bring a civil action on her claims within 90 days of her receipt

  of the same.

          15.     Plaintiff timely files this action within the applicable period of limitations against

  Defendant.

          16.     All conditions precedent to this action have been satisfied and/or waived.




                                                     3
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 14




                                    FACTUAL ALLEGATIONS

          17.      Ms. Bormey worked for USCRI as a Case Manager in Lake Worth, Florida from

  February 4, 2019, until her termination on April 10, 2020.

          18.      In mid-March of 2020, due to the raging corona/COVID-19 crisis, USCRI advised

  Ms. Bormey, among others, that she would thenceforth have the option to work two (2) days per

  week from home, and three (3) days on-site with USCRI.

          19.      Ms. Bormey responsibly monitored herself for symptoms of any infirmity, illness,

  or disability.

          20.      By Tuesday, April 7, 2020, Ms. Bormey recognized that she was exhibiting some

  symptoms of COVID-19, and realized that she must monitor them closely.

          21.      That same day, Ms. Bormey forwarded to USCRI a note from her treating

  physician, Rola Rimawi, M.D., confirming that she needed to self-quarantine at home for two (2)

  weeks in order to monitor for COVID-19 symptoms.

          22.      Ms. Bormey asked her supervisors at USCRI whether, as a reasonable

  accommodation and a wise safeguard for USCRI and USCRI’s other employees, she could simply

  work from home while self-quarantining for a couple of weeks due to her disabling, serious health

  condition.

          23.      Incredibly, USCRI Director Elcy Valdez responded to this request for

  accommodation negatively, and instructed Ms. Bormey to “take sick leave through ADP.”

          24.      Ms. Valdez confirmed USCRI was unable to modify its work at home policy.

          25.      Additionally, in response to Ms. Bormey’s disclosures, USCRI did not inform Ms.

  Bormey of her rights and obligations pursuant to the FMLA.




                                                   4
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 14




          26.    Later that day, USCRI sent Ms. Bormey another email warning darkly that she

  would have to provide “required documentation including document [sic] needed to return to work

  since you will be out of the facility for more than 3 days.”

          27.    Ms. Bormey advised she would use her paid time off while she quarantined at

  home.

          28.    Unfortunately, Ms. Bormey was not afforded the opportunity to do so.

          29.    Instead, on April 10, 2020, USCRI supervisors and managers including Ms. Valdez,

  Albery Castillo Arias, and Human Resources Generalist Danica Richardson called Ms. Bormey

  and informed Ms. Bormey that USCRI had decided to terminate her employment, effective

  immediately.

          30.    USCRI terminated Ms. Bormey’s employment in retaliation for her suffering a

  disability, or being perceived as suffering from a disability, and requesting reasonable

  accommodation for same, and in interference with and retaliation for her suffering a serious health

  condition and requiring unpaid FMLA leave in order to treat and address same.

          31.    Such a discriminatory and retaliatory termination is exactly the type of adverse

  employment action that the ADA, the FCRA, and the FMLA were intended to prevent.

          32.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

          33.    Defendant also retaliated against Plaintiff for attempting to utilize and/or utilizing

  FMLA leave.

          34.    Defendant’s conduct constitutes intentional interference and retaliation under the

  FMLA.

          35.    Any other reason given for Plaintiff’s termination is a pretext, designed to cover up

  FMLA interference and retaliation, and disability discrimination and retaliation.




                                                   5
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 14




          36.    Defendant purposefully and intentionally interfered with and retaliated against

  Plaintiff for her attempted utilization of protected FMLA leave.

          37.    In reality, Defendant’s termination of Ms. Bormey stemmed from its discriminatory

  animus toward her need for accommodation under the ADA/FCRA, and for using what should

  have been protected FMLA leave.

          38.    The timing of Plaintiff’s termination makes the causal connection between her use

  of what should have been FMLA leave, her request for reasonable accommodation under the

  ADA/FCRA, and her termination sufficiently clear.

          39.    An employer is required to provide its disabled employees with a reasonable

  accommodation, if that reasonable accommodation would allow that employee to perform the

  essential functions of her job, unless doing so would impose an undue hardship. Smith v. Avatar

  Properties, Inc., 714 So. 2d 1103, 1107 (Fla. 5th DCA 1998).

          40.    Ms. Bormey is an individual with a disability who, with reasonable

  accommodation, was fully capable of performing the essential functions of her job as a Case

  Manager.

          41.    Allowing Ms. Bormey to utilize a period of unpaid leave to treat her disabilities

  without penalty or negative repercussions, such as termination, would have been a reasonable

  accommodation.

          42.    By reason of the foregoing, Defendant’s actions, and non-actions, affected the

  “terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

  FCRA.

          43.    The facts surrounding Plaintiff’s termination also create a strong inference of

  disability discrimination in violation of the ADA/FCRA.




                                                  6
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 7 of 14




         44.     Defendant was aware of Plaintiff’s ADA/FCRA-protected disability and need for

  accommodation.

         45.     “Reasonable accommodation” under the ADA may include “job restructuring, part-

  time or modified work schedules, reassignment to a vacant position, acquisition or modification

  of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).

         46.     Defendant, however, being well aware of Plaintiff’s condition, discriminated and

  retaliated against Plaintiff for taking time off work to seek treatment, and for requesting reasonable

  accommodation.

         47.     In short, despite the availability of reasonable accommodation under the ADA and

  FCRA, Defendant discriminated against Ms. Bormey based solely upon her disability.

         48.     At all times material hereto, Plaintiff was ready, willing and able to perform her job

  duties and otherwise qualified for her position, with “reasonable accommodation.”

         49.     Pleading in the alternative, Defendant perceived Plaintiff as being “disabled,” and

  therefore unable to perform the essential functions of her position, despite the fact that Plaintiff

  could perform same with reasonable accommodation.

         50.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

  life activity but was treated by Defendant as if it did.

         51.     Pleading in the alternative, Plaintiff’s health condition constituted an impairment

  that limited a major life activity only because of Defendant’s attitude toward the impairment.

         52.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

  by Defendant as having a disability as recognized by the ADA/FCRA.




                                                     7
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 8 of 14




         53.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

  Defendant, during her employment. Therefore, she is protected class member as envisioned by

  the ADA and the FCRA.

         54.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimately

  termination, because of her disability and/or “perceived disability.”

         55.     Defendant did not have a good faith basis for its actions.

         56.     Defendant did not have a legitimate, non-retaliatory reason, for its actions.

         57.     As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

  loss of employment, wages, benefits, and other remuneration to which she is entitled.

         58.     Defendant lacked a subjective or objective good faith basis for its actions, and

  Plaintiff is therefore entitled to liquidated damages.

         59.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

  represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                     COUNT I
                      UNLAWFUL INTERFERENCE UNDER THE FMLA

         60.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

  through 2, 5 through 9, 17 through 38, and 55 through 59, above.

         61.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         62.     At all times relevant hereto, Defendant interfered with Plaintiff by failing to advise

  her of her rights and obligations after she disclosed her serious health condition.

         63.     At all times relevant hereto, Plaintiff was protected from interference under the

  FMLA.




                                                    8
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 9 of 14




         64.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

  exercising or attempting to exercise her rights pursuant to the FMLA, Plaintiff has suffered

  damages and incurred reasonable attorneys’ fees and costs.

         65.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

                                       COUNT II
                          UNLAWFUL RETALIATION UNDER THE FMLA

         66.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

  through 2, 5 through 9, 17 through 38, and 55 through 59, above.

         67.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         68.     At all times relevant hereto, Defendant retaliated against Plaintiff by terminating

  her for requiring FMLA leave, and for her use of what should have been FMLA-protected leave.

         69.     At all times relevant hereto, Plaintiff was protected from retaliation under the

  FMLA.

         70.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

  Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised or

  attempted to exercise her rights to take approved leave pursuant to the FMLA.

         71.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

  against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

  and incurred reasonable attorneys’ fees and costs.



                                                   9
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 10 of 14




         72.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

                                   COUNT III
                DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

         73.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  3, 5 through 7, 10 through 24, 26 through 31, and 37 through 59, above.

         74.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

  rights against disability discrimination under the ADA.

         75.     The discrimination to which Plaintiff was subjected was based on her disabilities

  and/or “perceived disabilities.”

         76.     The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

         77.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward her.

         78.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

  statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

  deter it, and others, from such conduct in the future.

         79.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

  pursuant to 42 U.S.C. § 12205.



                                                    10
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 11 of 14




          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other and further relief as is deemed proper by this Court.

                                    COUNT IV
                DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                               BASED ON DISABILITY

          80.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  4 through 7, 10 through 24, 26 through 31, and 37 through 59, above.

          81.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

  rights against disability discrimination under the FCRA, Chapter 760, Florida Statutes.

          82.     The discrimination to which Plaintiff was subjected was based on her

  disabilities/handicaps, or “perceived disabilities.”

          83.     The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

          84.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

  statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

  deter it, and others, from such conduct in the future.

          85.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

  pursuant to section 760.11(5), Florida Statutes.

          86.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

  Defendant, which have caused, and continue to cause, irreparable harm.




                                                     11
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 12 of 14




          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other and further relief as is deemed proper by this Court.

                                    COUNT V
                  RETALIATION UNDER THE ADA BASED ON DISABILITY

          87.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  3, 5 through 7, 10 through 24, 26 through 31, and 37 through 59, above.

          88.     Plaintiff was terminated within close temporal proximity of her request for

  reasonable accommodation.

          89.     Plaintiff’s request for reasonable accommodation constitutes protected activity

  under the ADA.

          90.     Plaintiff was terminated as a direct result of engaging in protected activity.

          91.     Plaintiff’s protected activity, and her termination, are causally related.

          92.     Defendant’s stated reasons for Plaintiff’s termination are a pretext.

          93.     The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

          94.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

  of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

  Defendant, to deter it and others from such conduct in the future.

          95.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

  pursuant to 42 U.S.C. § 12205.



                                                    12
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 13 of 14




          96.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

  Defendant which have caused, and continue to cause, irreparable harm.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other and further relief as is deemed proper by this Court.

                                   COUNT VI
                 RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                              BASED ON DISABILITY

          97.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  4 through 7, 10 through 27, and 34 through 56, above.

          98.     Plaintiff was terminated within close temporal proximity of her request for

  reasonable accommodation.

          99.     Plaintiff’s request for reasonable accommodation constitutes protected activity

  under the ADA.

          100.    Plaintiff was terminated as a direct result of engaging in protected activity.

          101.    Plaintiff’s protected activity, and her termination, are causally related.

          102.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

          103.    The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.




                                                    13
Case 9:21-cv-81361-AMC Document 1 Entered on FLSD Docket 08/05/2021 Page 14 of 14




          104.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

  of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

  Defendant, to deter it and others from such conduct in the future.

          105.    Plaintiff is entitled to recover her reasonable attorneys’ fees and litigation expenses

  pursuant to Section 760.11(5), Florida Statutes.

          106.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

  Defendant which have caused, and continue to cause, irreparable harm.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other relief as is deemed proper by this Court.


                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

  DATED this 5th day of August, 2021.

                                                  Respectfully Submitted,


                                                  By: /s/ Noah Storch
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. SR 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com




                                                     14
